s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 30, 2014

                                     No. 04-14-00539-CV

                                 Randall Carlton ORNDOFF,
                                          Appellant

                                              v.

                                     Terri Lee ITALIAN,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 04-1876-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER
         The appellant’s motion for extension of time to file brief is GRANTED. The appellant’s
brief is due on December 1, 2014.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court